Citation Nr: 1531791	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a gastrointestinal disorder.

5.  Entitlement to service connection for a respiratory disorder, to include as due to inservice asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the August 2010 rating decision, the RO denied the Veteran's claims seeking entitlement to service connection for chronic obstructive pulmonary disease (COPD) and entitlement to service connection for residuals of inservice asbestos exposure.  As asbestos exposure is a potential cause of many respiratory disorders, including COPD, the Board has recharacterized these issues on appeal as entitlement to service connection for a respiratory disorder, to include as due to inservice asbestos exposure.  The issue is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to his military service.

2.  The Veteran's tinnitus is not related to his military service.

3.  The Veteran does not have a bilateral foot disorder related to his military service.

4.  The Veteran does not have a gastrointestinal disorder related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The RO's May 2010 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In July 2010 and August 2010, the Veteran was provided with VA examinations to assess the nature of his claimed disorders.  Both VA examiners reviewed the claims file and performed comprehensive diagnostic evaluations of the Veteran's disorders.  Thereafter, the VA examiners reported their findings and provided medical opinions with supporting rationale for the conclusions reached.  The Veteran has not claimed that any of his examinations were inadequate.  Accordingly, the Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).    
 
There is no indication in the record that additional evidence relevant to the issues being addressed below is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  General Legal Criteria and Analysis

Service connection may be established for disability resulting from injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection for certain chronic diseases, to include sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014).  

In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A.  Bilateral Hearing Loss

The Veteran is seeking entitlement to service connection for bilateral hearing loss which he attributes to exposure to hazardous noise levels during his military service. 

Historically, the Veteran served on active duty in the Air Force from August 1960 to August 1982.  His report of separation, Form DD 214, indicates that he was a Motor Vehicle Body Repairman and a General Purpose Vehicle and Body Maintenance Supervisor while on active duty.  It also shows that he was awarded a Small Arms Expert Marksmanship Ribbon; Air Force Commendation Medal; and a Republic of Vietnam Gallantry Cross (with device).  Furthermore, the Veteran underwent inservice occupational health examinations performed in January 1978 and May 1979.  The reports from these examinations indicate that the Veteran's duties exposed him to hazardous noise.  

The Veteran's August 1960 enlistment examination revealed that his ears were normal.  Audiometric readings were not taken, but the Veteran's hearing acuity was shown to be 15/15 for both ears under the whispered voice test and 15/15 for both ears under the spoken voice test.  In a June 1968 report of medical history for reenlistment, the Veteran denied having any hearing loss.  During a periodic evaluation in December 1968, the Veteran reported nose exposure from vehicles and maintenance.  Audiometric testing revealed normal hearing for VA purposes in both ears.  See 38 C.F.R. § 3.385.  Subsequent audiometric testing in February 1970 revealed high-frequency bilateral hearing loss at the 4000 Hertz and 6000 Hertz ranges.  Id.  Periodic audiometric testing in December 1976 and a January 1978 occupational health examination again revealed normal hearing for VA purposes in both ears.  Id.  The January 1978 occupational health examiner noted that the Veteran was exposed to hazardous noise but that there was no evidence of occupationally-related health defects.  Audiometric testing in May 1979 and October 1980 again revealed high-frequency hearing loss in each ear.  Id.  Nevertheless, audiometric testing in June 1981 found hearing in both ears to be within normal limits for VA purposes.  Id.

In June 1982, the Veteran underwent a retirement examination.  On his accompanying report of medical history, the Veteran complained that he had hearing loss.  The June 1982 retirement examiner checked for hearing loss and found that the Veteran's ears were normal.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
0
15
15

Based on these results, the examiner determined that the Veteran's hearing was "within normal limits in both ears."  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (finding that normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss.).  

The Veteran's post-service private treatment records show that he was treated for bilateral cerumen impactions in January 2004.  In December 2009, the Veteran presented for a private hearing evaluation with A. P., Au. D.  Dr. P.'s evaluation of the Veteran revealed slight sloping to moderate sensorineural hearing loss in the left ear and slight sloping to severe sensorineural hearing loss in the right ear.  Dr. P. also indicated that speech discrimination scores were good in the right ear and excellent in the left ear.  Dr. P. recommended that the Veteran obtain a hearing aid evaluation and annual hearing test to monitor high-frequency asymmetry.  Dr. P. also noted that the Veteran was seeking compensation benefits for his hearing loss through VA.  However, Dr. P. did not provide a medical opinion regarding the relationship between the Veteran's current hearing loss and his inservice noise exposure.  Thereafter, the Veteran presented for a follow-up hearing evaluation with his private physician, J. R., M.D., in January 2010.  During that evaluation, Dr. R. provided an assessment of "sensorineural hearing loss asymmetrical as unchanged."

In April 2010, the Veteran filed his present claim seeking entitlement to service connection for bilateral hearing loss.  At his August 2010 VA audiological evaluation, the Veteran reported that he had difficulty hearing in noisy environments.  After reviewing the Veteran's service treatment records and post-service medical records, the examiner conducted an examination of the Veteran.   The examiner noted that the Veteran's private December 2009 audiological evaluation had revealed hearing within normal limits in the 500 Hertz to 2000 Hertz range, with mild to moderate hearing loss at 3000 Hertz and above for the left ear, and moderate to severe hearing loss at 3000 Hertz and above for the right ear.  The examiner then performed an audiological evaluation and reported pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
35
30
LEFT
20
15
25
35
50

Using the Maryland CNC word list, the examiner found that the Veteran's speech recognition score was 96 percent (excellent) for his left ear and 92 percent (good) for his right ear.  Based on these findings, the examiner provided a diagnosis of left ear hearing within normal limits to 2000 Hertz, with sloping mild to moderately severe sensorineural hearing loss at 3000 Hertz and above.  The examiner also provided a diagnosis of right ear hearing within normal limits to 2000 Hertz, with mild to moderate sloping sensorineural hearing loss at 3000 Hertz and above.  The examiner noted that the right ear hearing loss was "not disabling under 38 C.F.R. § 3.385."  The examiner opined that the Veteran's current hearing loss was not caused by or the result of exposure to high levels of noise while on active duty.  The examiner also concluded that there was no evidence to support the Veteran's claim of hearing loss due to military service and that the hearing loss revealed during the current evaluation was more than likely due to some other etiology and/or the effects of presbycusis.  In support of this opinion, the examiner observed that the Veteran's hearing was normal when he entered military service in 1960 and was normal on multiple occasions throughout his military career.  The examiner further observed that the Veteran had experienced a change in hearing at only two frequencies for each ear over a 22-year military career.  Moreover, the examiner indicated that although the Veteran's 1970, 1979, and 1980 audiometric evaluations had revealed a threshold shift in hearing at the higher frequencies, the subsequent inservice audiological examinations in 1981 and in 1982 indicated that the Veteran's hearing was "within normal limits for each ear."  The examiner found that "this change in hearing [was] not due to noise exposure but more than likely due to the natural progression of hearing."  

Initially, the Board finds that Veteran's contentions are competent evidence to relate a history of noise exposure during service.  See Hickson, 12 Vet. App. at 253; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, based on the Veteran's statements, and with consideration of the circumstances of the Veteran's military service, the Board finds that the Veteran was exposed to noise during his active duty service.  However, based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for bilateral hearing loss. 

The evidence does not show that the Veteran has a right ear hearing impairment that qualifies as a current disability for VA compensation purposes.  38 C.F.R. § 3.385.  The August 2010 audiological examination report indicates that the regulatory criteria for right ear hearing loss have not met.  Id.  In the absence of medical evidence that a right ear hearing loss disability exists, the criteria for establishing service connection for right ear hearing loss has not been established, and service connection for right ear hearing loss is not warranted.  38 C.F.R. § 3.303. 

The evidence of record shows that the Veteran's current left ear hearing loss meets the criteria for a disability for VA compensation purposes.  38 C.F.R. § 3.385.  However, his service treatment records do not show any complaints of hearing loss until he completed the report of medical history coincident to his June 1982 retirement examination.  Although the evidence of record demonstrates that the Veteran's hearing shifted at the high-frequency thresholds during service, he was deemed to have normal hearing when he underwent his June 1982 retirement examination.  Following his separation from service, the first post-service reference to or diagnosis of hearing loss is not shown until December 2009, over 27 years after the Veteran's discharge from military service.  Moreover, the Veteran has not claimed that he experienced ongoing hearing loss ever since he retired from military service. 

While the Veteran's inservice noise exposure is not disputed, the Veteran as a layperson has not been shown to have medical training; thus, his statements regarding the causation of a disability are not competent evidence.  Jandreau, 492 F.3d at 1377. 

After reviewing all of the evidence in the claims file, the August 2010 VA examiner opined that the Veteran's current hearing loss was not caused by or the result of exposure to high levels of noise while on active duty.  The examiner further concluded that there was no evidence to support the Veteran's claim of hearing loss due to military service and that the hearing loss revealed during the current evaluation was more than likely due to some other etiology and/or the effects of presbycusis.  The Board finds this opinion to be the most probative evidence of record as to whether the Veteran's current hearing loss disability is related to his military service.  The opinion was based upon a complete review of the record, to include the Veteran's statements, and an audiological examination of the Veteran.  The VA examiner provided supporting rationale for the opinion.

As there is no probative medical evidence linking the Veteran's current hearing loss to his inservice noise exposure, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).   The preponderance of the evidence is against the claim seeking entitlement to service connection for bilateral hearing loss.  As there is no doubt to be resolved, service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


B.  Tinnitus

The Veteran is seeking entitlement to service connection for tinnitus which he attributes to hazardous noise exposure while on active duty in the Air Force.  Specifically, he asserts that he has experienced constant ringing in his years for many years since his separation from active military service.

As an initial matter, the Veteran's service treatment records are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  In particular, his service treatment records include a 1980 "physical interview form" for environmental health, in which the Veteran did not report having any "ringing in the ears."  Moreover, the Veteran's August 1982 retirement examination noted that his ears were normal, and he denied having any ear problems on the July 1982 medical history report completed pursuant to his separation from service.   

The Veteran's post-service private treatment records include reports of tinnitus from February 2008, July 2008, and December 2009.  These reports described the Veteran's tinnitus as "ringing in his ears," "tinnitus that is chronic for him," "sounds in ears," "high-pitched ringing . . . mostly in the left ear," and "tinnitus in the left ear."  Likewise, a December 2009 private treatment report from C. C., M.D. provided an impression of tinnitus based on the Veteran's report that he experienced a high-pitched ringing, mostly in his left ear.  Dr. C. noted that the Veteran had a positive history of noise exposure in the military.  

In July 2010, the Veteran underwent a VA audiological examination.  During that evaluation, the Veteran reported that he had tinnitus due to loud noise exposure during his military service.  When questioned by the August 2010 VA examiner about the onset of his tinnitus, the Veteran indicated that he could not recall the exact date of onset but that he had experienced constant tinnitus for many years.  The Veteran also reported having difficulty hearing in noisy environments but indicated that his tinnitus did not interfere with his daily activities.  After reviewing the claims file and examining the Veteran, the VA examiner opined that the Veteran's reported tinnitus was "less likely as not" caused by military noise exposure while on active duty.  In support of this opinion, the examiner reasoned that the evidence of record revealed no inservice documentation of tinnitus.  Additionally, the examiner noted that the Veteran had not reported "ringing in the ears" on a 1980 "physical interview form" for environmental health.  The examiner indicated that the Veteran first complained about tinnitus in February 2008, approximately 26 years after his retirement from service.
  
Based on the foregoing, the Board finds service connection for tinnitus is not warranted.  The Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); see also Jandreau, 492 F.3d at 1377. 

Nevertheless, the Veteran's contentions that he has had tinnitus since his military service are not consistent with the remaining evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  The Veteran's service treatment records are silent as to any complaints or treatment for tinnitus during service.  The Veteran's June 1982 retirement examination noted that his ears were normal, and the Veteran denied having any ear problems on the accompanying report of medical history completed pursuant to his retirement from service. Following his discharge from the service, the first evidence of any kind referencing tinnitus was made in February 2008, which is over 26 years after the Veteran's retirement from service.  At the VA examination in July 2010, the Veteran stated he could not recall the date of onset of tinnitus, but that he had experienced tinnitus for "many years."  Finally, the July 2010 VA examiner, after reviewing the Veteran's claims file, the history of this disorder with the Veteran, and conducting an examination of the Veteran, opined that it was "less likely than not" that his current tinnitus was related to his military service, including inservice noise exposure.

Because of the absence of a notation of tinnitus on his service treatment records; the absence of any post-service medical treatment for tinnitus for more than 26 years after his discharge from the service; the Veteran's statement that he could not remember the onset of tinnitus; and the July 2010 VA examiner's opinion that the Veteran's tinnitus was "less likely than not" related to his military service or any loud noise exposure therein, the preponderance of the evidence is against the Veteran's claim.  There is no doubt to be resolved and service connection for tinnitus is not warranted.

C.  Bilateral Foot Disorder

The Veteran is seeking entitlement to service connection for a bilateral foot disorder, claimed as a foot fungus, which he claims preexisted his military service and was aggravated therein.

When the Veteran enlisted in the Air Force in August 1960, his entrance examination noted that he had a preexisting non-disabling foot fungus.  On a June 1968 report of medical history, the Veteran indicated that his foot fungus had been present since his childhood.  An August 1974 treatment report found evidence of blistering on the Veteran's right heel and foot.  However, on his May 1979 occupation health examination, the Veteran was found to have normal feet and no occupationally related heath defects.  On his June 1982 retirement examination report, it was noted that the Veteran had foot fungus since the early 1960's and that it "comes and goes" and was treated with spray.   

In July 2010, the Veteran was given a VA foot examination.  After reviewing the claims file, the VA examiner indicated that a foot fungus had been noted on the Veteran's August 1960 enlistment examination and that the fungus first manifested during his childhood.  The examiner noted that the Veteran had a history of bilateral tinea pedis characterized by "flaking of skin" which had first manifested in 1958.  The examiner also indicated that the Veteran's March 1975 and January 1976 service examinations showed that he had normal skin.  Based on a physical examination of the Veteran, the examiner determined that the Veteran's bilateral tinea pedis had previously resolved and had not affected the Veteran at any time in the past twelve months.  Similarly, the examiner stated the Veteran's intermittent foot fungus had last occurred in 2007 and that no evidence of a current bilateral foot disorder.

Based on the evidence of record, the Board finds no indication in the record that the Veteran has a current bilateral foot disorder related to his military service.  Moreover, there is no evidence of record that the Veteran's preexisting bilateral foot disorder, claimed as a foot fungus, worsened beyond its normal progression as a result of his active military service.  Accordingly, the Board finds that service connection for a bilateral foot disorder is not warranted.  

Insofar as the Veteran has submitted statements indicating that he currently has bilateral foot disorder related to his military service, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno, 6 Vet. App. at 469.  Consequently, the Veteran's assertions are not competent evidence to provide a current diagnosis of a bilateral foot disorder, or an etiological opinion regarding the relationship of the claimed bilateral foot disorder to his military service.  As there is no competent evidence of record that the Veteran had the claimed bilateral foot disability at any time during the pendency of the claim, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).

In the absence of competent medical evidence of a current bilateral foot disorder, the criteria for establishing service connection for a bilateral foot disorder have not been established.  Id.  Therefore, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for a bilateral foot disorder is not warranted.

D.  Gastrointestinal Disorder

The Veteran is seeking entitlement to service connection for a gastrointestinal disorder, claimed as gastroenteritis.  He contends that he has a current gastrointestinal disorder related to an episode of acute gastroenteritis he experienced during his military service

The Veteran's service treatment records show that he was treated for and provided a diagnosis of "gastroenteritis, acute, organism undetermined" in January 1977.
In July 2010, the Veteran was provided a VA examination.  The VA examiner noted that the Veteran had recurrent episodes of diarrhea in February 1964 and an onset of acute gastroenteritis, which was initially diagnosed while the Veteran was on active duty.  The examiner characterized the Veteran's condition as intermittent with remissions and noted that the Veteran had occasional bloating and belching.  The examiner indicated that the Veteran had two documented acute episodes of gastroenteritis while on active duty but noted that it was resolved with treatment and that he did not have any chronic residuals of his inservice acute gastroenteritis.

Establishing entitlement to service connection is limited to cases where there is a current disability shown during the appeal period.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  Absent medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a gastrointestinal disorder has not been presented.  Based on the evidence of record, the Board finds that the Veteran has not submitted any evidence demonstrating that he has a current gastrointestinal disorder. 
 
To the extent that the Veteran asserts that he currently has a gastrointestinal disorder, the Board observes that his statements are not competent evidence to establish a current diagnosis or to provide an etiological opinion that any such disorder is related to his military service.  Moreover, the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau, 492 F.3d at 1377.  As a diagnosis of chronic gastrointestinal disorder has not been shown during the pendency of this appeal, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply and service connection for a gastrointestinal disorder is not warranted. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 58.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a gastrointestinal disorder is denied.


REMAND

Review of the evidence of record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim seeking entitlement to service connection for a respiratory disorder, to include as due to inservice asbestos exposure.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran contends that he has a respiratory disorder resulting from his exposure to asbestos while on active duty.  Specifically, he asserts that his military occupational specialty as a Motor Vehicle Body Repairman and as a General Purpose Vehicle and Body Maintenance Supervisor routinely placed him in direct contact with asbestos and fiberglass dusts.

The Veteran's post-service medical records show a diagnosis of COPD in February 2005 following diagnoses of acute bronchitis and sinusitis in January 2005.
In February 2005, the Veteran underwent medical imaging.  The corresponding report showed that the Veteran's cardiac silhouette was normal in size.  The imaging report also indicated that there was evidence of mild hyperinflation but no acute infiltrates.  The examiner provided an impression of "chronic obstructive pulmonary disease."  Subsequently, in February 2008, the Veteran's private physician, L. C., M.D., provided an assessment of COPD after examining the Veteran.  Dr. L. C. provided another assessment of "a history of COPD that has been stable" in July 2008.  Likewise, a January 2010 private treatment report from C. C., M.D., provided an impression of COPD, and a July 2010 private treatment report from Dr. C. C. indicated that the Veteran had a history of "known COPD." 

At the Veteran's July 2010 VA respiratory system examination, the VA examiner noted that the Veteran had a history of COPD controlled with his current medication regimen, allergic seasonal rhinitis, and pansinusitis.  The examiner indicated that the Veteran's inservice x-rays were negative for any respiratory disorder and that his post-service medical records did not provide any documentation of asbestosis.  After conducting a thorough physical examination of the Veteran, the VA examiner observed that the Veteran had mild to moderate emphysema, but did not find any medical or physical evidence to confirm a diagnosis of asbestosis.  The examiner listed COPD and emphysema as the pertinent evidence being considered in providing a medical opinion.  Moreover, in the "Diagnosis Section" of the examination report, the VA examiner only addressed the respiratory disorder "asbestosis" and indicated that there was "no medical evidence of asbestosis."  

Under these circumstances, the RO must obtain a supplemental medical opinion clarifying whether the Veteran's previously diagnosed emphysema, COPD, pansinusitis, and sinusitis are related to his military service or to any asbestos exposure therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr, 21 Vet. App. at 312.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his remaining claim on appeal, including medical records from any VA and non-VA medical providers who have treated him for his respiratory disorders, including emphysema, COPD, pansinusitis, and sinusitis.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, a supplemental medical opinion must be obtained from the examiner who conducted the July 2010 VA examination.  If the July 2010 VA examiner is unavailable or unable to provide the requested supplemental medical opinion, the case must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The evidence of record, in the form of electronic records, must be reviewed examiner and the examiner must specify in the examination report that these records have been reviewed.  

The examiner must provide an opinion clarifying whether any of the Veteran's previously or currently diagnosed respiratory disorders, including emphysema, COPD, pansinusitis, and sinusitis, are related to his military service or to any asbestos exposure therein.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If an examination is deemed appropriate, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's evidence of record that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  The RO must review the supplemental medical opinion to ensure complete compliance with the directives of this remand.  If the opinion is deficient in any manner, corrective procedures must be implemented.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim seeking entitlement to service connection for a respiratory disorder, to include as due to inservice asbestos exposure, must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


